                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                           §
                                                   §
V.                                                 §        5:17-CR-00380-DAE
                                                   §
VERNON FARTHING, III                               §

             DEFENDANT’S MOTION FOR NOTICE OF 404(B) EVIDENCE

TO THE HONORABLE JUDGE DAVID EZRA, SENIOR DISTRICT JUDGE FOR THE
UNITED STATES DISTRICT COURT, WESTERN DISTRICT OF TEXAS:

       COMES NOW VERNON FARTHING, III, Defendant, by and through undersigned

counsel, pursuant to Federal Rule of Evidence 404(b), and respectfully moves this Honorable

Court for an order requiring the Government to produce, at a reasonable time before trial, notice

of any evidence of other crimes, wrongs or acts, it intends to introduce at trial and in support of

same would show the following:

                     FED. R. EVID. 404(b) REQUIRES NOTICE
               UPON REQUEST, REASONABLY IN ADVANCE OF TRIAL

Fed. R. Evid. 404(b) provides in pertinent part:

       “On request by a defendant in a criminal case, the prosecutor must: (A) provide
       reasonable notice of the general nature of any such evidence that the prosecutor
       intends to offer at trial; and (B) do so before trial….”

See Federal Rule of Evidence 404(b) [emphasis added]. Notice of such evidence is requested

whether the government intends to use such extraneous conduct evidence in its case in chief, for

impeachment, or in rebuttal. This will aid the Court in determining, at the threshold, whether such

evidence should be excluded because of its unfair prejudicial quality, a concern acknowledged in

United States v. Huddleston, 485 U.S. 681, 108 S.Ct. 1496, 99 L.Ed.2d 771, 782 (1988). Moreover,

the government must disclose evidence regardless of how it will use same. The committee notes




                                                   1
regarding Fed. R. Evid. 404(b) provide:


         “The Amendment…is intended to reduce surprise and promote early resolution on
         the issue of admissibility. …[It] requires the prosecution to provide notice,
         regardless of how it intends to use the extrinsic act evidence at trial…”

See Notes of Committee on the Judiciary Senate Report, 1991 Amendment. The rule also provides

for exclusion of evidence as a penalty for non-production1.

         Defendant requests reasonable notice by the government of its intent to introduce evidence

in its case in chief of any other crimes, wrongs, or acts allegedly committed by the Defendant. The

requested notice and opportunity to investigate the proposed evidence is an essential part of Mr.

Farthing’s right to a fair trial, effective representation by undersigned counsel, and constitutional

due process pursuant to the Fifth, Sixth, and Fourteenth Amendments to the United States

Constitution. The notice requirement of Fed. R. Evid. 404(b) serves as a condition precedent to

admissibility of 404(b) evidence, the offered evidence will be inadmissible if the Court decides

that the notice requirement has not been met. See United States v. Carrillo, 660 F.3d 914, 926 (5th

Cir. 2011).

         WHEREFORE PREMISES CONSIDERED, Mr. Farthing respectfully prays that this

Honorable Court order the government to provide him with notice, reasonably in advance of trial,

of 404(b) evidence it intends to use at trial regardless of how it intends to use said evidence and

for any further relief under this Court’s supervisory power, at law, or in equity, to which he is

entitled.




1
  “‘Because the notice requirement serves a condition precedent to admissibility of 404(b) evidence, the offered
evidence is inadmissible if the court decides that the notice requirement has not been met.
Nothing in the amendment precludes the court from requiring the government to provide it with an opportunity to rule
in limine on 404(b) evidence before it is offered or even mentioned during trial. When ruling in limine, the Court may
require the government to disclose to tit the specifics of such evidence which the Court must consider in determining
admissibility.” Rule 404(b) of the Rules of Evidence, 1991 Amendment [Emphasis added].


                                                          2
                                     Respectfully Submitted,

                                     GOLDSTEIN, GOLDSTEIN, HILLEY & ORR

                                       By:____/s/ Abasi D. Major_______
                                       Abasi D. Major, Bar No.: 24096504
                                       Cynthia E. Orr, Bar No.: 15313350
                                       Gerald H. Goldstein, Bar No.: 08101000
                                       John T. Hunter, Bar No.: 24077532
                                       310 S. St. Mary’s Street
                                       29th Floor Tower Life Building
                                       San Antonio, Texas 78205
                                       Telephone: 210-226-1463
                                       Facsimile: 210-226-8367
                                       Email: abasi.major@gmail.com
                                       Email: whitecollarlaw@gmail.com
                                       Email: ggandh@aol.com
                                       Email: jth753@gmail.com

                                     ATTORNEYS FOR VERNON FARTHING, III.




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been sent to
Mr. Joseph Blackwell, Assistant United States Attorney, as a registered participant of the CM/ECF
this 9th day of October, 2018.

                                      By:__/s/Abasi D. Major________
                                              Abasi D. Major




                                                3
                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                        §
                                                §
V.                                              §           NO.5:17-CR-00380-DAE
                                                §
VERNON FARTHING, III                            §


        On this _____ day of ____________________, 2018, came to be considered the

Defendant’s Motion for pre-trial notice of 404(b) evidence, the Court having considered the merits

of same, finds it:



                               (GRANTED)              (DENIED).




                                             _____________________________________
                                             HON. DAVID ALAN EZRA
                                             UNITED STATES DISTRICT JUDGE




                                                4
